Citation Nr: 1813753	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The appellant has claimed that he served with a recognized guerrilla unit from August 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In his substantive appeal, the appellant requested a hearing before the Board.  However, in April 2016, the appellant withdrew his hearing request. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant has asserted that he is a veteran of World War II and that he served with a recognized guerrilla unit.  In November 2009, the National Personnel Records Center (NPRC) certified that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster (RRGR).  Subsequent requests for verification were made following the receipt of additional information from the appellant in support of his claim; however, in responses dated in January 2010 and July 2014, NPRC continued to find that the appellant was not listed in the RRGR. 

After the RO obtained these NPRC certifications, the United States Court of Appeals for Veterans Claims (Court) held that obtaining a verification of service from NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c).  The Court noted that 38 C.F.R. § 3.203(c) stated that VA "shall" request verification of service "from the service department."  Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In this respect, the Court determined that a 1998 Memorandum of Agreement between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.  .

Further, the Board notes that the Court also determined in Tagupa that VA must address whether an appellant served in an unrecognized guerrilla unit during World War II, as such service may qualify the appellant for benefits where the unrecognized guerilla service was performed under a recognized commissioned officer.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Department of the Army and request verification of whether the appellant had qualifying service as a member of the Philippine Commonwealth Army, including (a) recognized guerilla service, or (b) unrecognized guerrilla service under a recognized commissioned officer.

The AOJ should provide the Department of the Army with copies of any relevant records in the claims file in connection with this request.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




